Citation Nr: 0923881	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-06 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1950 to June 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the Veteran's claim of entitlement to service 
connection for "priapism, removal of penis" and denied 
special monthly compensation based on the loss of use of a 
creative organ.  In July 2007, the Veteran submitted a Motion 
to Advance on the Docket.  In July 2007, the Board granted 
the Veteran's motion.  In August 2007, the Board determined 
that new and material evidence had not been received to 
reopen the Veteran's claim of entitlement to service 
connection for the loss of the penis and remanded the issue 
of entitlement to special monthly compensation based on the 
loss of use of a creative organ to the RO for additional 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran underwent surgical amputation of the distal 
portion of the penis.  

2.  Service connection has been denied for the loss of the 
penis.  


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on loss of use of a creative organ have not been met.  
38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
3.350 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claim, the Board observes that the RO issued a VCAA 
notice to the Veteran in August 2007 which informed him of 
the evidence generally needed to support a claim of 
entitlement to special monthly compensation based on the loss 
of use of a creative organ; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  

The Board notes that the Veteran was not provided VCAA notice 
prior to the initial denial of special monthly compensation.  
The Secretary has the burden to show that this error was not 
prejudicial to the Veteran.  Lack of prejudicial harm may be 
shown where the benefit sought could not have been awarded as 
a matter of law.  As will be discussed in greater detail 
below, special monthly compensation based on the loss of use 
of a creative organ may not be granted in the instant appeal 
given that such loss of use is wholly the result of the 
Veteran's nonservice-connected disability.  Given this fact, 
the VA's failure to provide him with pre-adjudicative VCAA 
notice does not constitute prejudicial error.  Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran requested 
a hearing before a Veterans Law Judge sitting at the RO.  The 
Veteran subsequently withdrew his hearing request.  The Board 
has remanded the Veteran's claim for additional action.  
There remains no issue as to the substantial completeness of 
the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. ___ 
(2009).  


II.  Special Monthly Compensation

The Veteran contends that he has loss of use of a creative 
organ due to inservice trauma.  Special monthly compensation 
may be paid for the anatomical loss or loss of use of one or 
more creative organs.  When loss or loss of use of a creative 
organ resulted from wounds or other trauma sustained in 
service, or resulted from operations in service for the 
relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted.  Loss of 
use of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ.  Complete impotence would warrant a 
factual finding of loss of use of a creative organ.  38 
U.S.C.A. § 1114(k) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.350(a) (2008).  

A May 1967 written statement from C. M. Pasquier, Jr., M.D., 
conveys that the Veteran was hospitalized in January 1967 
with "a typical priapism;" developed extensive gangrenous 
changes of the penis; and subsequently underwent amputation 
of the distal portion of the penis.  

Service connection has been previously denied for the loss of 
the penis.  In its August 2007 decision issued during the 
pendency of the instant appeal, the Board determined that new 
and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for the 
loss of the penis.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran underwent amputation of the distal portion of the 
penis.  Therefore, loss of use of a creative organ is 
conceded.  However, service connection for the Veteran's 
penile loss has been previously denied.  The Veteran's 
application to reopen his claim of entitlement to service 
connection for the loss of the penis was denied by the Board 
during the pendency of the instant appeal.  The Veteran 
advances no other basis for his entitlement to special 
monthly compensation.  As the Veteran's loss of use of a 
creative organ arises from his nonservice-connected penile 
excision, the Board concludes that special monthly 
compensation for the loss of use of a creative organ is not 
warranted.


ORDER

Special monthly compensation based on the loss of use of a 
creative organ is denied.


 
____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


